Citation Nr: 0512274	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
pilonidal cyst removal.

2.  Entitlement to service connection for residuals of 
fracture of third digit of the left hand, characterized as a 
left hand injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from October 1973 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for post-
traumatic stress disorder and a respiratory disability are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed for the issues decided 
herein.

2.  There is no evidence of a current disability of residuals 
of pilonidal cyst removal.

3.  There is no evidence of a current disability of residuals 
of fracture of the third digit of the left hand.


CONCLUSIONS OF LAW

1.  The veteran has no current disability of residuals of 
pilonidal cyst removal incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The veteran has no current disability of residuals of 
fracture of the third digit of the left hand incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letter dated in November 
2001, the veteran has been informed of the evidence and 
information necessary to substantiate the claims decided 
herein, the information required from him in order for VA to 
obtain evidence and information in support of the claims, and 
the assistance that VA would provide in obtaining evidence 
and information on his behalf. In an April 2003 letter, the 
RO requested that the veteran complete and return VA Form 21-
4142, Authorization and Consent to Release Information, 
specifying where the veteran had received treatment, in order 
that records may be requested by VA. Since the veteran was 
informed of the evidence that would be pertinent to his claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims for service connection for 
residuals of pilonidal cyst and left third digit disability. 

It is noted that the service medical records appear to be 
absent records dated in 1975-1976, including the period while 
the veteran was stationed in Cyprus. However, the Board finds 
remand for these records unnecessary prior to the resolution 
of the present claims because the service medical records 
pertinent to in-service treatment for the claimed 
disabilities decided herein are already of record. Further, 
even if additional service medical records were obtained, 
they would not change the outcome in this instance since they 
would potentially show disability in service, and not the 
presence of current disability as is required for service 
connection.

Because of the lack of evidence of current disability 
pertinent to pilonidal cyst or left hand injury, the Board 
will not reach the downstream questions of etiology or 
relationship to service. The veteran has had ample notice of 
what is required to substantiate his claims for service 
connection, and has provided no medical evidence showing 
current disability for the claimed conditions. The Board 
finds that no reasonable possibility exists that any further 
assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A. Therefore, a decision on the merits at 
this stage, without remand for any additional development, is 
not prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. § 1131. Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service medical records show that on 1973 enlistment 
examination no abnormalities were noted. The veteran is noted 
as right-handed. A May 1974 service medical record reflects 
complaints of a cut of the 3rd digit of the left hand while 
lifting an oven. Emergency treatment report from the Navy 
Regional Medical Center reflects findings of compression 
laceration with fracture to the distal 3rd digit of the left 
hand. X-ray showed fracture of the tuft of the distal end of 
the distal phalanx of the 3rd digit of the left hand with 
associated soft tissue disruption and presumed avulsion of 
the nail bed. Impression was fracture of the tuft of the left 
3rd digit. A July 1974 treatment note showed splint dressing 
of the tip of the finger, with limited duty involving use of 
the left hand for a week. 

March 1977 separation examination reflected no abnormalities 
of the left hand or fingers. In his Report of Medical 
History, the veteran reported no abnormalities of the 
fingers, and the physician's summary section of the report 
relates that there were no significant findings.

Telegrams dated in September 1976 from the American Embassy 
reference the veteran's hospitalization for a cyst on the 
base of the spine. In his VA form 9, substantive appeal, the 
veteran indicated that he had the cyst removed again in the 
1980's. However, the veteran has provided no evidence of 
current disability related to the claimed conditions despite 
notification of the need to submit evidence of current 
disability, and a request to complete and return 
Authorization and Release forms in order that VA might obtain 
records on his behalf. 

The Board has considered the appellant's statements that he 
has current disabilities of pilonidal cyst removal and of the 
left hand related to service. However, the statements are not 
competent evidence since laypersons, such as the appellant, 
are not qualified to render a medical diagnosis or an 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The salient point to be made is that the evidence of record 
does not establish that the veteran's disabilities of the 
left hand and pilonidal cyst treated in service were chronic 
conditions in service. Moreover, there is no post-service 
medical evidence showing current disability due to these 
conditions. In the absence of competent evidence of a current 
disability, there is no basis for a grant of service 
connection. 


ORDER

Service connection for residuals of pilonidal cyst removal is 
denied.

Service connection for residuals of fracture of left third 
digit, characterized as a left hand injury, is denied.


REMAND

The veteran has alleged PTSD as a result of an attack from 
hostile forces occurring while stationed in Cyprus in 1975. 
The service medical records do not reflect any records during 
service in Cyprus. The personnel records likewise do not 
reflect this service. The Board believes that another search 
should be made to obtain personnel records and any 
outstanding service medical records pertinent to duty in 
Cyprus, and specifically in 1975 during the attack.

The veteran has also identified post-service treatment at the 
Veteran's Center. These records are not in the claims file 
and should be obtained.

Although the veteran was advised of the evidence required to 
substantiate claims of service connection, the Board finds 
that additional notification specific to PTSD claims is 
required. The veteran should be informed of the specific 
requirements necessary to support a claim for service 
connection for PTSD as reflected under 38 C.F.R. § 3.304(f), 
and in accordance with 38 C.F.R § 4.125(a). 

With respect to the claim for a respiratory disability, 1973 
enlistment examination and 1977 separation examination with 
chest x-ray, noted no abnormalities of the lungs. Post-
separation, a March 1978 examination for Reserve duty noted 
pneumonia at age 22. In a September 2001 VA Form 21-4138 in 
support of his claim, the veteran alleged that his current 
respiratory disability is related to exposure to teargas (C-N 
and C-S gases) during an attack by hostile forces while 
serving in Cyprus in 1975. A Navy Commendation Medal confirms 
his participation in this event, but tear gas exposure has 
not been verified. Additionally, in a 1991 private treatment 
note, the veteran's physician suggested a relationship 
between teargas exposure in service and the veteran's 
diminished lung function. Post-separation private treatment 
records reflect continuing treatment for a respiratory 
disability variously diagnosed as bronchitis and asthma.

Given the above, the veteran should be afforded an 
examination, with medical opinion, to clarify and assess the 
nature and etiology of his respiratory disability. See 38 
U.S.C.A. § 5103A (West 2002). If the examiner finds that the 
veteran's respiratory disability is consistent with tear gas 
exposure, records verifying such exposure during the January 
1975 attack may also be obtained by the RO.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: 

1.  The RO should provide the veteran 
with specific notice of the evidence 
necessary to substantiate a claim of 
service connection for PTSD, including 
the need for verifiable specific details 
of the stressor experiences. The veteran 
should also be informed that he should 
submit any pertinent evidence he has in 
his possession concerning the claims. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and other appropriate legal 
criteria, including 38 C.F.R. § 3.159.

2.  The RO should undertake appropriate 
development to obtain outstanding service 
medical records and/or clinical treatment 
records relevant to the period of the 
veteran's service in Cyprus in 1975, 
including post-service treatment records 
from the Vet Center as identified by the 
veteran.

3.  The veteran should be requested to 
either obtain and submit any other 
medical records, not already of record, 
pertaining to post-service evaluation or 
treatment of a respiratory disability and 
of PTSD, or provide the information and 
authorization and release necessary for 
the RO to obtain such records in his 
behalf.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise, to determine 
the nature and etiology of any currently 
present respiratory disability. All 
indicated studies should be performed. 
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner must note such review in the 
examination report.

5.  Based upon the examination results 
and claims folder review, the examiner 
should clarify the diagnosis, and specify 
whether it is at least as likely as not 
that any current respiratory disorder is 
etiologically related to an incident in 
service, and/or whether the 
manifestations of the veteran's 
disability is consistent with teargas 
exposure as alleged. The supporting 
rationale for all opinions expressed must 
also be provided.

6.  After record development, if PTSD 
appears to have been diagnosed at the Vet 
Center a VA psychiatric examination 
should be scheduled.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  Any psychiatric disorder 
found should be diagnosed and the 
etiology of which should be set forth.  
If a determination cannot be made without 
resort to speculation, that should be 
noted for the claims folder.

7.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. In addition, the RO 
should undertake any other development it 
determines to be warranted.

8.  The RO should then readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


